Exhibit 10.10

 

[Execution]

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 29th day of June, 2015, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as Administrative Agent for the Secured Parties (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of June 29, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) by and among Boot Barn, Inc., a Delaware corporation (“Boot Barn”,
and, together with the other entities party thereto as borrowers and any person
that may from time to time become a party thereto as a borrower, each
individually a “Borrower” and collectively, “Borrowers”), certain affiliates of
Borrowers, the lenders party thereto as “Lenders” (such Lenders, together with
their respective successors and assigns in such capacity, each, individually, a
“Lender” and, collectively, the “Lenders”), and Agent, the Lenders have agreed
to make certain financial accommodations available to Borrowers from time to
time pursuant to the terms and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement and the other Loan Documents,
but only upon the condition, among others, that the Grantors shall have executed
and delivered to Agent, for the benefit of the Secured Parties, that certain
Collateral Agreement, dated as of June 29, 2015 (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Trademark
Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.                                      DEFINED TERMS.  All initially
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Security Agreement or, if not defined therein, in the Credit
Agreement, and this Trademark Security Agreement shall be subject to the
rules of construction set forth in Section 1.3 of the Security Agreement, which
rules of construction are incorporated herein by this reference, mutatis
mutandis.

 

1.                                      GRANT OF SECURITY INTEREST IN TRADEMARK
COLLATERAL.  Each Grantor hereby unconditionally grants, assigns, and pledges to
Agent, for the benefit each Secured Party, to secure the Secured Obligations, a
continuing security interest (referred to in this Trademark Security Agreement
as the “Security Interest”) in all of such Grantor’s right, title and interest
in and to the following, whether now owned or hereafter acquired or arising
(collectively, the “Trademark Collateral”):

 

(a)                                 all of its Trademarks and Trademark Licenses
to which it is a party including those referred to on Schedule I;

 

--------------------------------------------------------------------------------


 

(b)                                 all goodwill of the business connected with
the use of, and symbolized by, each Trademark and each Trademark License; and

 

(c)                                  all products and proceeds (as that term is
defined in the Code) of the foregoing, including any claim by such Grantor
against third parties for past, present or future (i)infringement or dilution of
any Trademark or any Trademarks exclusively licensed under any Trademark
License, including right to receive any damages, (ii)injury to the goodwill
associated with any Trademark, or (iii)right to receive license fees, royalties,
and other compensation under any Trademark License.

 

2.                                      SECURITY FOR SECURED OBLIGATIONS.  This
Trademark Security Agreement and the Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter.  Without limiting the generality of the foregoing, this
Trademark Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the other Secured Parties or any of them, whether or not they are
unenforceable or not allowable due to the existence of any proceeding under any
Debtor Relief Law involving any Grantor.

 

3.                                      SECURITY AGREEMENT.  The Security
Interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Secured Parties, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.

 

4.                                      AUTHORIZATION TO SUPPLEMENT.  If any
Grantor shall obtain rights to any new trademarks, the provisions of this
Trademark Security Agreement shall automatically apply thereto. Grantors shall
give prompt notice in writing to Agent with respect to any such new material
trademarks or renewal or extension of any trademark registration.  Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Trademark Security Agreement by amending
Schedule I to include any such new trademark rights of each Grantor. 
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

 

5.                                      COUNTERPARTS.  This Trademark Security
Agreement is a Loan Document.  This Trademark Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement.  Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement.  Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.

 

6.                                      CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE PROVISION.  THIS TRADEMARK SECURITY AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 7.5 OF THE SECURITY
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

 

 

 

 

BOOT BARN, INC.

 

 

 

 

 

By:

/s/ Greg Hackman

 

 

Name: Greg Hackman

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

AGENT:

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Agent

 

 

 

 

 

By:

/s/ Irene Rosen Marks

 

 

Name: Irene Rosen Marks

 

 

Title: Managing Director

 

[Signature Page to Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

Mark

 

Registration
number

 

Application
number

 

Current Owner

 

BOOT BARN

 

2,307,397

 

75/579,578

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei001.jpg]

 

3,696,624

 

10/13/2009

 

77/467,382

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

WESTERN WAREHOUSE

 

1,197,321*

 

73,229,113

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

WESTERN WAREHOUSE

 

1,786,004

 

74/334,293

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

CORRAL WEST

 

3,135,148

 

78/569,082

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

CORRAL WEST RANCHWEAR

 

3,135,156

 

78/569,628

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

CWR WORKWEAR DEPOT

 

CANCELED

 

 

 

 

 

CWR

 

CANCELED

 

 

 

 

 

 

 

 

 

CODY JAMES

 

1,818,497

 

74/209,357

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

JOB SITE

 

2,193,695

 

75/346,364

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

AMERICAN WORKER HEAD TO TOE WORK WEAR

 

3,941,630

 

04/05/2011

 

77/891,409

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

SHYANNE

 

3,615,901

 

05/05/2009

 

77/584,307

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

STINKY BOOT

 

4247245

 

85/465,810

 

Boot Barn, Inc.

 

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
number

 

Application
number

 

Current Owner

 

[g149631lei002.gif]

 

N/A

 

85722240

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei003.gif]

 

N/A

 

85718520

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

RCC WESTERN STORES

 

3,676,190

 

77673023

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei004.gif]

 

3,685,540

 

9/22/2009

 

77673019

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei005.gif]

 

4,164,753

 

6/26/2012

 

85506201

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

RCC WESTERN WEAR

 

4,164,271

 

85457801

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

Baskins

 

4256229

 

85446448

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei006.gif]

 

4157456

 

85446755

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

Diamond B

 

3541365

 

77293760

 

Boot Barn, Inc.

 

 

--------------------------------------------------------------------------------


 

Mark

 

Registration
number

 

Application
number

 

Current Owner

 

[g149631lei007.gif]

 

3457163

 

7/1/2008

 

77294779

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

Outfitting Texans Since 1972

 

4260163

 

12/18/2012

 

85446958

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

The Official Western Store of Texas

 

4326046

 

4/23/2013

 

85446863

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei008.gif]

 

CANCELED

 

 

 

 

 

 

 

 

 

BB RANCH

 

4666995

 

86292745

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

SHYANNE

 

4659704

 

86324810

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

MOONSHINE SPIRIT BY BRAD PAISLEY

 

 

 

86376463

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

MOONSHINE SPIRIT

 

 

 

86327572

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

B

 

 

 

86279959

 

Boot Barn, Inc.

 

 

 

 

 

 

 

 

 

[g149631lei009.gif]

 

 

 

86296606

 

Boot Barn, Inc.

 

 

Trade Names

 

Not Applicable

 

--------------------------------------------------------------------------------


 

Common Law Trademarks

 

Not Applicable

 

Trademarks Not Currently In Use

 

Not Applicable

 

Trademark Licenses

 

Not Applicable

 

--------------------------------------------------------------------------------